 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   TONY JUNIOR JACKSON,                              Case No. 1:20-cv-00205-SKO (PC)
12                      Plaintiff,
                                                       ORDER DIRECTING PAYMENT OF
13          v.                                         INMATE FILING FEE BY FCI MENDOTA
14   R. YNIQUEZ, et al.,
15                      Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se in this civil rights action. On February 14,

18   2020, the Court granted Plaintiff’s motion to proceed in forma pauperis (Doc. 2) pursuant to 28

19   U.S.C. § 1915. (Doc. 4.) The Court further ordered the California Department of Corrections and

20   Rehabilitation (CDCR) to send the Clerk of the Court payments from Plaintiff’s inmate trust

21   account. (Id.) However, Plaintiff is not in the custody of CDCR; he is in the custody of FCI

22   Mendota. Therefore, the Court corrects this error nunc pro tunc with the present order.

23          The Court ORDERS:

24          1. The Warden of FCI Mendota or his designee shall collect payments from

25               Plaintiff’s prison trust account in an amount equal to twenty percent of the

26               preceding month’s income credited to the account, and shall forward those

27               payments to the Clerk of the Court each time the amount in the account exceeds

28               $10, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350 has been
                                                      1
 1               collected and forwarded to the Clerk of the Court. The payments shall be clearly

 2               identified by the name and number assigned to this action.

 3            2. The Clerk of the Court is directed to serve a copy of this order and a copy of

 4               Plaintiff’s in forma pauperis application on the Warden of FCI Mendota.

 5            3. The Clerk of the Court is directed to serve a copy of this order on the Financial

 6               Department, U.S. District Court, Eastern District of California.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     February 14, 2020                                  /s/   Sheila K. Oberto            .
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
